Poch, J. The record in this cause indicated the purpose of the expenditure by the Department of Children & Family Services for which this claim was filed was for attorney fees for the termination of parental rights in an adoption case, and that the Attorney General has submitted a stipulation by Respondent based upon information forwarded to his office by said Department, as evidenced by the departmental report attached to the stipulation by Respondent. Accordingly, this Court finds that this was a properly authorized expenditure at prices reasonable, usual and customary in the area where received. No part of this expenditure has been paid and the total outstanding is $327.00. Money was appropriated under appropriation and fund No. 001-41817-4400-05-00 of which appropriation sufficient funds for the payment of this obligation lapsed and were returned to the State Treasury. The sole reason said claim was not paid is due to the lapse of the appropriation for the period during which the debt was incurred. It is hereby ordered that the Claimant be awarded, in full satisfaction of any and all claims presented to the State of Illinois under the above captioned cause, the sum of three hundred twenty-seven and 00/100 ($327.00) dollars.